IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


ULISER GALDAMEZ, IN HIS OWN RIGHT : No. 547 EAL 2016
AND AS ADMINISTRATOR OF THE       :
ESTATE OF OLGA GALDAMEZ, DEC,     :
AND JAYLIN STEFFANY GALDAMEZ,     : Petition for Allowance of Appeal from
DEC.                              : the Order of the Superior Court
                                  :
                                  :
           v.                     :
                                  :
                                  :
U-HAUL CO. OF PENNSYLVANIA, U-    :
HAUL INTERNATIONAL, INC. AMERICO, :
JOVAN MARTIN, MIGUEL RIVERA,      :
ERJON MENI AND ERI VENDING CART, :
INC. VICTORIA LEE, LATAJAH MINTON :
AND SHALANDA WILSON, P/N/G        :
SAMIRA CHINA (A MINOR)            :
                                  :
                                  :
           v.                     :
                                  :
                                  :
ULISER GALDAMEZ, IN HIS OWN RIGHT :
AND AS ADMINISTRATOR OF THE       :
ESTATE OF OLGA GALDAMEZ, DEC.     :
AND JAYLIN STEFFANY GALDAMEZ      :
KIMBERLY JUAREZ, A MINOR, BY      :
ELIDA JUAREZ, NATURAL GUARDIAN    :
U-HAUL OF JUNIATA                 :
PARK/FELTONVILLE                  :
                                  :
                                  :
           v.                     :
                                  :
                                  :
GUILLERMO OTTONIEL PAREDES-TEO :
A/K/A OTTO PAREDES A/K/A OTTO     :
JAVIER A/K/A OTTONEIL REYES,      :
INDIVIDUALLY AND D/B/A/ LA        :
PARILLADA CHAPINA                 :
                                  :
                                  :
PETITION OF: MIGUEL RIVERA AND           :
JOVAN MARTIN                             :


                                    ORDER



PER CURIAM

     AND NOW, this 18th day of April, 2017, the Petition for Allowance of Appeal is

DENIED.




                               [547 EAL 2016] - 2